In an action pursuant to CPLR article 53 to enforce a judgment of a foreign country, brought by motion for summary judgment in lieu of complaint, the defendants appeal from a judgment of the Supreme Court, Westchester County (Rudolph, J.), dated Janu*566ary 28, 2002, which, upon an order of the same court dated December 7, 2001, granting the motion, is in favor of the plaintiff and against them in the principal sum of $88,716.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contention, the Superior Court, Province of Quebec, District of Montreal, had a valid basis for exercising personal jurisdiction over them as they purposefully transacted business in Quebec (see CPLR 5305 [b]; 302 [a] [1]; Dolec Consultants v Lancer Litho Packaging Corp., 245 AD2d 415 [1997]). Moreover, the Quebec court’s exercise of jurisdiction did not violate principles of due process (see International Shoe Co. v Washington, 326 US 310, 319 [1945]).
The defendants’ contention that enforcing the Quebec judgment would be against public policy is without merit (see Greschler v Greschler, 51 NY2d 368, 376 [1980]). Feuerstein, J.P., Krausman, McGinity and Mastro, JJ., concur.